CRIST, Judge.
Movant appeals the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant states he is entitled to an eviden-tiary hearing in that his lawyer failed to suppress a coerced confession thereby causing movant to plead guilty involuntarily-
Pursuant to plea negotiations, movant pled guilty to amended charges of second degree murder and first degree robbery on February 14, 1983. He admitted to taking part in the robbery of Mrs. Lillie E. Hilde-brandt in her Fenton home. The 85-year-old woman was brutally stomped and kicked about the face and chest until one of her ribs penetrated her heart causing her to bleed to death. Movant and his accomplice made off with approximately $10,000.
When movant entered his guilty plea, the effectiveness of counsel issue was relevant only to the extent that it related to the voluntariness of the plea. Troupe v. State, 766 S.W.2d 722, 723[2] (Mo.App.1989).
His guilty plea constituted a waiver of his lawyer’s failure to suppress his confession. Anderson v. State, 747 S.W.2d 281, 285[4] (Mo.App.1988). The remaining question is whether his guilty plea was voluntary. It was.
The motion court found and the record reveals movant understood he was pleading guilty because he was in fact guilty. Movant’s counsel advised him to plead guilty to avoid trial on a capital murder charge. Nowhere in his motion does he state that had his lawyer suppressed an allegedly coerced confession to the police, movant would have pled not guilty.
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.